    Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 1 of 7 PageID #:14127



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


    United States of America                 )
                                             )
                                             )
         v.                                  ) No. 04 CR 464-1
                                             )
                                             )
                                             )
    Marvel Thompson,                         )
                                             )
                Defendant.                   )
                                             )

                           Memorandum Opinion and Order

        Marvel Thompson, erstwhile “King” of the Black Disciples

(“BD”)        street    gang   and    the   lead   defendant     among   forty-six

individuals       charged      with   participating     in   a   vast    narcotics

conspiracy spanning well over a decade, is currently serving the

540-month prison sentence I imposed at the close of his two-day

sentencing hearing in April of 2007.1 Mr. Thompson’s conviction

and sentence have withstood numerous attacks in the intervening

years, which he has lodged both on direct appeal and in collateral

proceedings, the latter of which ended only in March of 2019, when


1 As the Seventh Circuit explained in its decision affirming
Thompson’s sentence, the “king” served as the leader of the gang
and was responsible for developing gang policy and overseeing drug-
trafficking operations. United States v. White, 582 F.3d 787, 794
(7th Cir.2009). Evidence presented at sentencing showed that
Thompson was the sole king of the Black Disciples from the 1990s
until 2003, when the gang shifted to a three-king leadership
structure. Id. He then served as one of the three kings. Id. at
794–95.
 Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 2 of 7 PageID #:14128



the Seventh Circuit denied his petition for rehearing en banc of

his successive § 2255 motion. In these challenges, Mr. Thompson

disputed the validity of his guilty plea; the factual basis for

various enhancements applied to his sentence, including for his

leadership role in the drug conspiracy and obstruction of justice;

the government’s conduct at sentencing; and the effectiveness of

his attorneys at various stages of his prosecution. See e.g.,

United States v. White, 582 F.3d 787 (7th Cir. 2009) (affirming

sentence and conviction), cert. denied, Thompson v. United States,

560 U.S. 940 (2010); Thompson v. United States, 732 F.3d 826, 827

(7th Cir. 2013) (affirming denial of § 2255 motion), cert. denied,

571 U.S. 1244 (2014).

     A   recurring     theme    in   these    proceedings     was    Thompson’s

insistence that he was not the King of the BDs as the government

charged, or—in a variation on the motif—that even if he was known

as the King of the BDs, that title did not imply a leadership role

in the conspiracy the government charged. I rejected this argument

in all of its forms, as did the Seventh Circuit, which concluded

that it could not be squared with the “mountain of evidence

establishing his role as a leader of the Black Disciples’ drug

conspiracy.” White, at 795. Indeed, the appellate court agreed

that Thompson obstructed justice when he “lied about his role as

king of the Black Disciples and disputed the degree to which he

engineered the gang’s drug-trafficking operations,” even as the

                                       2
    Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 3 of 7 PageID #:14129



evidence “overwhelming[ly] revealed that he directed a massive

drug organization for approximately 15 years.” Id. at 797. Mr.

Thompson has never acknowledged the full extent of his involvement

in or control over the gang’s violent—and extremely lucrative—drug

operations.2

        Against this backdrop, Mr. Thompson asks me to reduce his

sentence to time served under Section 404(a) of the First Step

Act. He is eligible for that relief because he was convicted on

his plea of guilty to Count I of the superseding indictment, which

charged the “covered offense” of a conspiracy to distribute drugs

including crack cocaine. See United States v. Shaw, 957 F.3d 734,

735 (7th Cir. 2020) (statute of conviction, not offense conduct,

determines eligibility); see also United States v. Hudson, No. 19-

2075, 2020 WL 4198333, at *3 (7th Cir. July 22, 2020) (defendant

convicted of multi-object conspiracy involving crack was eligible

for     relief    where    the   resulting     sentence     incorporated      crack


2 In White, 582 F.3d at 795, the Seventh Circuit described the
evidence the government presented through nine different witnesses
at Mr. Thompson’s sentencing, which established “that Thompson
controlled the entire Black Disciples organization, provided drugs
to gang members to sell, controlled more than 15 drug-selling
locations, made thousands of dollars a day from drug sales,
collected payments from street-level drug dealers, laundered drug
money through real estate he owned, resolved disputes among gang
members, and disciplined Black Disciples members who broke gang
rules. The government also introduced evidence seized from
Thompson's apartment, which included several handguns, gang
literature, more than $300,000 in small bills, and letters from
other Black Disciples members who acknowledged his leadership role
and asked for money or assistance.”
                                          3
 Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 4 of 7 PageID #:14130



offense). The question is: should I grant relief? I look to the

“familiar framework” of 18 U.S.C. § 3553(a) and consider its

factors anew to answer this question. Shaw, 957 F.3d 741.

     At     his     sentencing,           I     observed        that     the    nature   and

circumstances of the offense “could hardly be worse.” Sent. Tr. at

225-26 DN 1873-1. Mr. Thompson insists that he has now taken full

responsibility for his mistakes of the past, and that he intends

to become a productive member of society and set a positive example

for his family and community. But these arguments are not new. At

his sentencing, Mr. Thompson also claimed to acknowledge his past

mistakes, but all the while he insisted that his role in the drug

conspiracy was trivial and was “not [his] regular conduct.” Sent.

Tr. at 224. And while Mr. Thompson’s personal and community

activities undoubtedly did some good to his family and those close

to   him—as       indeed        several       witnesses        testified—any       positive

influence he may have had was eclipsed by his role in perpetuating

and indeed expanding the BD’s chokehold on communities throughout

Chicago’s South and West sides.

     In the letter he attaches to his reply, Mr. Thompson claims

finally     to     have     realized          something       he   did    not    previously

understand: “that you cannot, simultaneously, build up and destroy

that which you purport to love.” Reply, Exh. A, at 5. But I am not

convinced        that     the    irony        of       Mr.   Thompson’s    self-portrayal

throughout his prosecution as a community do-gooder was lost on

                                                   4
    Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 5 of 7 PageID #:14131



him at the time, given the abundance of evidence establishing that

as King of the BDs, he “ordered one gang member killed whom he

suspected of cooperating with law enforcement and another gang

member shot for violating gang rules,” and that the conspiracy he

controlled “us[ed] younger gang members to provide security,”

“protected its drug operation by intimidating witnesses, shooting

at police officers, and collecting debts through violent means.”

White, 582 F.3d at 796, 794. Nor am I certain that the awakening

Mr. Thompson describes in his letter is genuine, as he continued

to deny his leadership role in the conspiracy as recently as 2015.

        Nevertheless,      the    Bureau       of   Prisons    has   assessed   Mr.

Thompson’s recidivism level as “minimum” based on a risk assessment

tool known as “PATTERN.” See U.S. Dept. of Justice, Office of the

Attorney General, The First Step Act of 2018: Risk and Needs

Assessment System – Update (Jan. 2020).3 Mr. Thompson does appear

to have spent his time in prison productively and to have the

support of his family and community upon his eventual release.

These factors suggest that a sentence shorter than the 540 months

I imposed in 2007 is appropriate. On the other hand, the views I

previously expressed regarding the need to promote respect for the

law,     impose    just   punishment,      and      provide   adequate   deterrence




3 See https://www.bop.gov/inmates/fsa/docs/the-first-step-act-of-
2018-risk-and-needs-assessment-system-updated.pdf, last accessed
August 6, 2020.
                                           5
 Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 6 of 7 PageID #:14132



remain unchanged. See Sent. Tr. at 227 (“I feel I need to...say to

the community: No. People don’t get to do this.... And if you do,

there will be very serious consequences.”). These interests would

not be served by slashing Thompson’s sentence by roughly two-

thirds.

     Mr. Thompson compares himself to certain of his co-defendants

whose sentences I reduced to time served under the First Step Act,

as well as to a defendant sentenced to life imprisonment by another

judge in this district whom I also resentenced to time served under

the Act. But these comparisons serve only to underscore that time

served is not an appropriate sentence for Mr. Thompson. First,

although   several    of   these   individuals      were   high-ranking     gang

members, none but Mr. Thompson held the very top position in the

gang’s hierarchy and controlled the gang and its drug operations

for over a decade. The difference is reflected in these co-

defendants’ original sentences of 262, 252, and 324 months on the

conspiracy count to which Mr. Thompson pled guilty and received a

540-month sentence, which I remain convinced was appropriate. And

although the defendant in the other case to which Mr. Thompson

refers was serving a life sentence when he filed his First Step

Act motion, he had been in custody for nearly twenty-five years at

the time of his release. By contrast, the sixteen years Mr.

Thompson has spent in custody represents only a small fraction of

his original sentence.

                                       6
 Case: 1:04-cr-00464 Document #: 2782 Filed: 08/18/20 Page 7 of 7 PageID #:14133



     Having newly considered the § 3553(a) factors in light of Mr.

Thompson’s past and present conduct, I conclude that a reduced

sentence   of   360   months    is   appropriate.     His   sentence    remains

unchanged in all other respects.



                                           ENTER ORDER:




                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: August 18, 2020




                                       7
